DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 12/02/2020 has been considered and entered.
Amendment of specification of paragraph [0001] is acknowledged. However, US patent number in line 3 is wrong. It should be “Patent No. 10,711,991”.
Claims 1, 7, 18 are amended.
Terminal Disclaimer
The terminal disclaimer filed on 12/02/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,429052 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The disclosure is objected to because of the following informalities: 
In Specification, paragraph [0001], incorrect US patent number in line 3 should be changed to “Patent No. 10,711,991”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the lighting fixture" in line 1, and further recites “ the at least one LED module” in line 2.
 There are insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-14, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelkin et al. (US 2010/0001662).
Regarding claim 1, Nelkin et al. disclose a light emitting diode (LED) module ( 10 of Figs 1-2) comprising: a raised base (61); one or more LEDs (44 & 47); an optical assembly ( lens , element 42, 48 and bulb 60) consisting of only: a lens, a light spreader disk (42, 48), and a bulb (60), wherein: the lens is securely fixed to the light spreader disk and positioned between the light spreader disk and the one or more LEDs, such that at least a portion of the light emitted by the one or more LEDs is incident upon the light spreader disk and the bulb  (60) is an envelope 
Regarding claim 2, Nelkin et al. disclose that the LED module is configured to emulate the aesthetic appearance of one of a clear light bulb, a chandelier light bulb, a flame tip light bulb, a G lamp bulb, or an incandescent bulb having a filament (paragraph 23).
Regarding claim 3, Nelkin et al. disclose that said light spreader disk is permanently secured in relation to the at least one LED and is positioned such that at least a portion of the light emitted by the at least one LED is emitted toward the light spreader disk (see Fig 3).
Regarding claim 5, Nelkin et al. disclose that the light fixture body is configured to suspend the at least one LED module within a fixture housing (Fig 2).
Regarding claim 6, Nelkin et al. disclose that one or more LEDS  are operatively and fixedly mounted into thermally conductive communication with at least one heat sink, said board providing at least a portion of a thermally conductive and electrically isolated path for said thermal communication (LED 10 has candle base 14 which is made of metal and fixture body 32 is made of metal and acting as heat sink so LED 10 is mounted in thermally conductive communication with heat sink 32, through the base 14).
Regarding claim 7, Nelkin et al. disclose a modular assembly (30 of Figs 1-2) comprising one or more LED module (10) each comprising at least one LED (44 & 47 of Figs 3-7), a board (46) and a raised base (61), the at least one LED being operatively mounted to the board; 

Regarding claim 8, Nelkin et al. disclose that at least a portion of said one or more LED modules is integrally formed with a lighting fixture (30 od Figs 1-2)
Regarding claim 9, Nelkin et al. disclose that the lighting fixture body comprises a decorative housing (20) such that said one or more LED modules are contained within said decorative housing (paragraph 22).
Regarding claim 10, Nelkin et al. disclose that said lighting fixture is a chandelier or lantern style lighting fixture (Fig 2).
Regarding claim 11, Nelkin et al. disclose that said lighting fixture is configured for indoor or outdoor use (chandelier can be used in indoor or outdoor).
	Regarding claim 12, Nelkin et al. disclose that said LED module is configured to emulate a decorative effect and light spread from a traditional or decorative incandescent or halogen bulb (paragraph 22).

Regarding claim 14, Nelkin et al. disclose said light spreader disk is positioned such that at least a portion of light emitted by said at least one LED is emitted toward said light spreader disk (Fig 7).
Regarding claim 16, Nelkin et al. disclose that the lighting fixture further comprising at least one driver circuit component (16), wherein said driver circuit component is configured to control a current flowing through said at least one LED (Fig 1; Paragraph 22).
Regarding claim 17, Nelkin et al. disclose that said at least one driver circuit is hardwired (through electronic contacts 18) into said lighting fixture (Fig 1).
Regarding claim 18, Nelkin et al. disclose at least one LED module (10 of Fig 1-2), each LED module comprising a raised base (61 of Fig 5); one or more LEDS (44 & 47) an optical assembly (lens, 42, 48, bulb 60) separate from said one or more LEDs and consisting of a lens 
(not numbered) a high spreader disk (42, 48) and a bulb (60), and a board (46), said one or more LEDS being mounted to said board and said board being mounted to a portion of said 
Regarding claim 19, Nelkin et al. disclose that said LED module is configured to emulate a decorative effect and light spread from a traditional or decorative incandescent or halogen bulb (paragraph 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelkin et al. as applied to claims 1, 7 & 18.
Regarding claims 4, 15 & 20, Nelkins disclose that the light spreader disk is positioned such that at least a portion of the light emitted by the at least one LED is emitted toward the light spreader disk, however fail to disclose that the light spreader disk is etched.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to etch the surface of light spreader disk of Nelkin et al. so as to spread the light uniformly.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
			      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875